UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
ALEXANDRIA DIVISION

TONY GARNELL PENNYWELL, CIVIL ACTION NO. 1:19-CV-1425-P
Petitioner

VERSUS JUDGE DEE D. DRELL
WARDEN, | MAGISTRATE JUDGE PEREZ-MONTES
Respondent

JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein (Doc. 5), noting the absence of objections
thereto, and concurring with the Magistrate Judge’s findings under the applicable
law;

IT IS ORDERED that the Petition for Writ of Habeas Corpus under 28 U.S.C.
§ 2254 (Doc. 1) is hereby DENIED and DISMISSED with prejudice.

~AtG
THUS DONE AND SIGNED at Alexandria, Louisiana, this QI day of

D> etem Bev 2019

DEE. D-DRELL a
UNITED STATES DISTRICT JUDGE

 
